141 So.2d 305 (1962)
ATLANTIC DISTRIBUTORS, INC., a Florida corporation, Appellant,
v.
ALSON MANUFACTURING CO., Inc., a Florida corporation, Appellee.
No. 61-585.
District Court of Appeal of Florida, Third District.
May 22, 1962.
Rehearing Denied June 7, 1962.
*306 Herbert Wall, Miami, for appellant.
Swink & Swink, Miami, for appellee.
Before PEARSON, TILLMAN, C.J., and HORTON and BARKDULL, JJ.
PER CURIAM.
Defendant appeals a final judgment entered pursuant to a nonjury trial. The plaintiff recovered upon an implied warranty in the sale of personal property. Two points are argued. The first urges that a prima facie case showing the existence or breach of an implied warranty was not made by the evidence. An implied warranty of fitness for which an article is purchased arises as a matter of law where a buyer makes known to the seller the purpose for which he buys an article and relies upon the seller's skill and judgment. Berger v. E. Berger & Co., 76 Fla. 503, 80 So. 296; Smith v. Burdine's Inc., 144 Fla. 500, 198 So. 223, 131 A.L.R. 115. We have examined the evidence presented and determine that all of the essential elements of such a warranty, and a breach thereof, appear. The weight of the evidence is not for this court to determine. Goldfarb v. Robertson, Fla. 1955, 82 So.2d 504.
Appellant's second point urges error upon objection sustained to certain questions on cross-examination. Since no proffer was made to the trial judge, we must hold that the rulings were not error. Ritter's Hotel, Inc. v. Sidebotham, 142 Fla. 171, 194 So. 322; Musachia v. Terry, Fla.App. 1962, Case No. 61-353, 140 So.2d 605, opinion not yet reported.
Affirmed.